16‐297 
     U.S. v. Pinhasov 
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                                  

                                SUMMARY ORDER 
                                                  
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  CITATION  TO  A  SUMMARY 
 ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
 APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
 ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
 APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
 CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
 COUNSEL. 
      
              At a stated term of the United States Court of Appeals for the Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
     Square, in the City of New York, on the 15th day of February, two thousand 
     nineteen. 
      
     PRESENT:  AMALYA L. KEARSE, 
                        DENNIS JACOBS, 
                        ROBERT D. SACK, 
                                 Circuit Judges. 
                         
     ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
      
     UNITED STATES OF AMERICA, 
                         
                        Appellee, 
      
                        ‐v.‐                                           16‐297 
      
     ALIK PINHASOV, 
      
                        Defendant‐Appellant. 
      
     ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
FOR DEFENDANT‐APPELLANT:                      DANIEL M. PEREZ, Law Offices of 
                                              Daniel M. Perez, Newton, NJ 
                                              (Nicholas J. Pinto, New York, NY, on 
                                              the brief). 
                                                      
 
FOR APPELLEE:                                 RUSSELL CAPONE, Assistant 
                                              United States Attorney (Sarah K. 
                                              Eddy, Assistant United States 
                                              Attorney, on the brief), for Geoffrey 
                                              S. Berman, United States Attorney 
                                              for the Southern District of New 
                                              York, New York, NY. 
 
      Appeal from a judgment of the United States District Court for the 
Southern District of New York (Forrest, J.). 
       
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED. 
       
      Appellant Alik Pinhasov appeals his sentence and restitution order 
following a guilty plea in the Southern District of New York (Forrest, J.).  He also 
argues that his lawyer rendered ineffective assistance by failing to adequately 
investigate the loss amount associated with his fraudulent scheme.  We assume 
the parties’ familiarity with the underlying facts, the procedural history, and the 
issues presented for review. 
       
      1. Pinhasov argues that his sentence of 48 months’ imprisonment‐‐seven 
months above the top of his guidelines range of 33 to 41 months‐‐is substantively 
and procedurally unreasonable.  We review the procedural and substantive 
reasonableness of a sentence for abuse of discretion.  United States v. 
Verkhoglyad, 516 F.3d 122, 127 (2d Cir. 2008).  
        
      We find no procedural error.  Over the course of a lengthy and thoughtful 
colloquy, the court properly calculated the guidelines range, observed that the 

                                         2 
 
range was not presumptively reasonable, and considered the relevant 18 U.S.C. § 
3553(a) factors.  Most of the purported procedural errors Pinhasov identifies are 
substantive complaints, and his examples of erroneous factual findings either 
reflect an accurate assessment of the facts or do not involve a factual finding.   
        
       Nor is the sentence substantively unreasonable.  Pinhasov argues that the 
court placed undue emphasis on certain facts and considerations; but a court’s 
reliance on section 3553(a) factors to vary its sentence upwards is not an abuse of 
discretion when, as here, the court articulates reasons for treating the case as 
atypical.  See United States v. Sindima, 488 F.3d 81, 87 (2d Cir. 2007).  Judge 
Forrest explained that an above‐guidelines sentence was appropriate because the 
guidelines did not adequately reflect the degree of harm Pinhasov inflicted on 
the victims, his lack of remorse, his breach of the victims’ trust in an industry (the 
diamond trade) that depends on trust, or his multiple bail violations.  The court 
also noted that the loss amount was not inflated because it comprised multiple 
instances of fraud over time and many different diamonds.   
        
       2. Pinhasov’s supplemental pro se brief argues that the calculation of the 
loss amount for purposes of sentencing and restitution does not reflect his 
substantial repayments to the fraud victims.  In support, Pinhasov adduces 
copies of checks, account statements, notes, and other materials allegedly 
reflecting repayments.  Because Pinhasov neither raised these arguments nor 
presented this evidence at the time of sentencing or prior to the restitution order, 
we review the court’s calculation of the loss amount for plain error.  United 
States v. Zangari, 677 F.3d 86, 91 (2d Cir. 2012).   
        
       As to the guidelines calculation, Pinhasov’s argument is foreclosed by his 
plea agreement, which waives his right to appeal any sentencing calculation 
consistent with the parties’ stipulation that, among other thing, the loss amount 
was more than $1,000,000 and less than $2,500,000.  App’x 10–12.  The waiver 
was voluntary and knowing: Pinhasov’s plea colloquy included a discussion of 
the loss amount contained in the stipulation and the consequences of both the 
loss amount and the appeal waiver.  Id. at 30–34.   
        
       Pinhasov’s challenge to the restitution order (which is not the subject of the 
appeal waiver) presents a jurisdictional complication.  Pinhasov filed his notice 

                                          3 
 
of appeal after judgment was entered on January 26, 2016, which was 76 days 
before the order of restitution was entered on April 11, 2016.  See App’x 3, 4, 99–
106.  He did not file a second or amended notice of appeal, which would be 
required in the normal course for him to challenge the restitution order.  
Manrique v. United States, 137 S. Ct. 1266, 1274 (2017) (“[A] defendant who 
wishes to appeal an order imposing restitution in a deferred restitution case must 
file a notice of appeal from that order.”).  However, the government has not 
objected to the failure to file a second or amended notice of appeal.  See id. 
(“Courts do not have discretion to overlook such an error, at least where it is called 
to their attention.”) (emphasis added). 
         
        The circumstances raise the question of whether we have jurisdiction to 
entertain an appeal of a deferred restitution order when (i) the defendant failed 
to file a second or amended notice of appeal and (ii) the government did not 
object.  This question need not be answered here, however, because even if we do 
have jurisdiction, Pinhasov has not demonstrated plain error.  At sentencing, 
Pinhasov’s counsel acknowledged that the loss amount “was calculated without 
deducting payments . . . made to some of the victims,” but stated that the 
ultimate loss figure would fall within the $1,000,000 to $2,500,000 range to which 
the parties stipulated, App’x 52, and that the difference would not be “dramatic,” 
id. at 54; see also id. at 55.  The government predicted that the final restitution 
amount may reflect a difference “of a couple hundred thousand dollars,” id. at 
54, and Pinhasov’s counsel agreed, id. at 55.  About three months later, the court 
ordered Pinhasov to pay restitution in the amount of $2,314,438.40, id. at 4, about 
$300,000 less than the restitution amount recommended by probation.  The 
district court did not err by ordering restitution within the parties’ agreed loss‐
amount range. 
         
        3. Pinhasov also argues that he received ineffective assistance of counsel 
because his lawyer inadequately investigated the loss amount for the purposes of 
sentencing and restitution.  Although we ordinarily defer review of such a claim 
to a collateral proceeding, we may review on direct appeal where, as here, “the 
factual record is fully developed and resolution of the Sixth Amendment claim 
on direct appeal is beyond any doubt or in the interest of justice.”  United States 
v. Gaskin, 364 F.3d 438, 468 (2d Cir. 2004) (internal quotation marks omitted).  A 
defendant claiming ineffective assistance must (1) demonstrate that his counsel’s 

                                          4 
 
performance “fell below an objective standard of reasonableness” in light of 
“prevailing professional norms,” Strickland v. Washington, 466 U.S. 668, 688 
(1984), and (2) “affirmatively prove prejudice” arising from counsel’s allegedly 
deficient representation, id. at 693.   
        
       Pinhasov’s attorney’s decision not to investigate the alleged repayments 
did not fall below an objective standard of reasonableness.  The duty to 
investigate does not “compel defense counsel to investigate comprehensively 
every lead or possible defense.”  Greiner v. Wells, 417 F.3d 305, 321 (2d Cir. 
2005).  When there is “reason to believe that pursuing certain investigations 
would be fruitless or even harmful, counsel’s failure to pursue those 
investigations may not later be challenged as unreasonable.”  Strickland, 466 U.S. 
at 691.   
        
       Pinhasov’s evidence in support of his ineffectiveness claim consisting of 73 
pages of loose, unverified documents, is not reliable‐‐particularly given his 
fraudulent conduct, which included writing bad checks.  Indeed, several of the 
same checks Pinhasov adduces to argue that he paid back his victims were cited 
by one of those victims as examples of bad checks written by Pinhasov to keep 
his scheme afloat.  Moreover, Pinhasov admits that his payments to victims were 
often made in the form of cash and diamonds, sometimes under duress, and 
without precise contemporaneous records (to say the least).  See, e.g., Supp. Brief 
11 (describing repayment after victim’s “cohorts[] kidnapped Mr. Pinhasov in 
Mumbai, India and held him at knife point” until they received a diamond).  
Under these circumstances, a reasonable attorney could conclude that such 
investigation would be futile. 
        
       We have considered the Appellant’s remaining arguments and find them 
to be without merit.  Accordingly, we AFFIRM the judgment of the district court. 
                                               
                                         FOR THE COURT:  
                                         Catherine O’Hagan Wolfe, Clerk of Court 




                                         5